Michelle F. Lynch, GAL Appellate Counsel.
Nicholas C. Woomer-Deters, Assistant Appellate Defender, For Capps, Ben Lee.
Glenn Gerding, Appellate Defender, For Capps, Ben Lee.
Vinston Walton, Associate Attorney General, For State of North Carolina.
Kristin Jo Uicker, Assistant Attorney General, For State of North Carolina.
Ted Bell, District Attorney, for State.
The following order has been entered on the Motion for Extension of Time to File Brief filed on the 22nd of July 2019 by State of NC:
"Motion Allowed by order of the Court in conference, this the 22nd of July 2019."
State of NC shall have up to and including the 26th day of August 2019 to file and serve his/her brief with this Court.